Citation Nr: 1752261	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-31 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased, compensable disability rating for the amputation of the distal phalanx of the left middle finger (left middle finger disability).


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.  Thereafter, he served in the United States Air Force Reserves.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
The Board notes that pursuant to the Veteran's request for a hearing before the Board, he was scheduled for a videoconference hearing on October 16, 2017.  See September 2014 VA Form 9.  The VA sent a letter to him at the most recent address of record in South Carolina on September 25, 2017 notifying him of the hearing date and time.  However, he failed to appear for the hearing.  The Board notes all correspondence pertaining to this claim have been sent to the South Carolina address since the date the claim was initiated and no items have been returned as undeliverable.  See December 2012 Statement in Support of Claim.  As such, the Board is satisfied he received sufficient notice of the hearing.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that the presumption of regularity extends to mailings discharged in the course of the Secretary's official duties).  Further, there is no correspondence or other communication from him regarding his failure to appear for the hearing.  38 C.F.R. § 20.704(d), (e) (2017).  Therefore, his request for a hearing is withdrawn.  38 C.F.R. § 20.704(d), (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts the VA examination he was afforded in furtherance of this claim is inadequate.  See September 2014 VA Form 9.  More specifically, he claims the VA examiner never looked at his hand or conducted nerve or range of motion testing.  

The Board observes the Veteran has undergone two different VA examinations; one in January 2013 and another in June 2014.  See January 2013 Amputations VA Examination Report; June 2014 Amputations VA Examination Report.  However, he did not specify which VA examination was inadequate in his estimation.  

Nonetheless, upon review of the June 2014 Amputations VA Examination Report, the VA examiner indicated the Veteran's claims file had not been reviewed.  See June 2014 Amputations VA Examination Report.  Instead, the VA examiner only conducted an in-person examination.  As a result, the VA examiner did not address his statement in a February 2014 Statement in Support of Claim that "in cold weather the fingertip cracks [and] bleeds."  This statement is seemingly inconsistent with the VA examiner's conclusion that there were no other complications, conditions, signs and/or symptoms related to this disability; and that his scar as a result of the amputation was neither painful nor unstable. 

Further, despite noting the Veteran's contention that his left middle finger disability disrupts his daily life by causing difficulty with his fine motor skills, the VA examiner failed to confirm whether there was in fact any limitation of motion or function.

As the Veteran's left middle finger disability is a musculoskeletal disability, adjudication of the claim should consider 38 C.F.R. § 4.40, which recognizes that the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  

Given the above, the Board finds a remand is necessary to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his left middle finger disability with an appropriate medical professional.

After reviewing the complete record, the examiner should:

a. Conduct a physical examination of his left middle finger amputation.

b. Noting the Veteran's complaints of cracking and bleeding skin in cold weather and difficulty with fine motor skills, conduct all necessary ancillary examinations and testing based on the evidence of record, which may include range of motion and sensory testing.

c. If no other examination or testing is necessary, the basis for that conclusion should be expressed.

2. Once the above request has been completed to the extent possible, readjudicate the appeal, and if the claim remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




